Exhibit 10.94

English Translation

Exclusive Technology Consulting and Service Agreement

Between

Beijing Sohu New Era Information Technology Co., Ltd.

And

Beijing Yi He Jia Xun Information Technology Co., Ltd.

August 30, 2011

This Exclusive Technology Consulting and Service Agreement (hereinafter referred
to as this “Agreement”) is entered into by and between the following parties on
August 30, 2011:

 

Party A:    Beijing Sohu New Era Information Technology Co., Ltd. Party B:   
Beijing Yi He Jia Xun Information Technology Co., Ltd.

In this Agreement, Party A and Party B are referred to as the “parties”
collectively or “a party” individually.

Whereas:

 

1 Party A is a wholly foreign-invested limited liability company incorporated
and existing under laws of the People’s Republic of China and owns resources
required in the provision of technical consulting and service.

 

2 Party B is a domestic limited liability company incorporated under laws of the
People’s Republic of China.

 

3 Party A agrees to offer technical consulting and associated services to Party
B and Party B agrees to accept the technical consulting and service offered by
Party A.

Through friendly negotiation and on the principle of equality and mutual
benefit, both parties hereby enter into this Agreement for performance:

 

I. Consulting and Service: Exclusive Rights and Interests

 

  1. Within the term of this Agreement, Party A agrees to offer relevant
technical consulting and service (Refer to the detailed content in Attachment 1)
as the exclusive technical consulting and service provider of Party B according
to the terms and conditions of this Agreement.



--------------------------------------------------------------------------------

  2. Party B agrees to accept the technical consulting and service offered by
Party A within the term of validity of this Agreement. In consideration of the
value of the technical consulting and service offered by Party A and the good
cooperative relationship between both parties, Party B further agrees not to
accept any technical consulting and service offered by any third party within
the service scope concerned herein during the term of this Agreement unless with
the prior written consent of Party A.

 

  3. Party A shall exclusively own the rights and interests to and in all
rights, titles, ownerships, interests and intellectual property rights
(including but not limited to copyrights, patent rights, technical secrets,
business secrets and otherwise) resulting from performance of this Agreement,
either independently developed by Party A, or developed by Party B on the basis
of intellectual property rights of Party A, or developed by Party A on the basis
of intellectual property rights of Party B, with regard to which Party B shall
not claim against Party A for any right, ownership, interest and intellectual
property right.

 

  4. In the event of development by Party A based on any intellectual property
right of Party B, Party B shall ensure that the intellectual property right is
free of defects, or otherwise it shall bear the losses, if any, that Party A may
suffer as result of the defects. If Party A is liable for indemnification of any
third person as result of such defects, Party A shall, after making the
indemnification, have the right to claim against Party B for compensation of all
losses suffered by it.

 

  5. In consideration of the good cooperative relationship between both parties,
Party B undertakes that any of its business cooperation with other enterprises
shall be subject to the consent of Party A, and that Party A or its affiliated
companies shall enjoy priority in such cooperation based on the same conditions.

 

II. Calculation and Payment of Technical Consulting and Service Fee (hereinafter
referred to as the “Service Fee”)

 

  1. Both parties agree that Service Fee hereunder shall be determined and paid
as per the terms set forth in Attachment 2.

 

  2. If Party B fails to pay Service Fee and other fees in pursuance of this
Agreement, it shall additionally pay penalties with regard to the outstanding
amount based on the daily rate of 0.5‰.

 

  3. Party A shall have the right to, at its own cost, send its employee or
appoint a certified public accountant from China or from any other country
(hereinafter referred to as the “Authorized Representative of Party A”) to check
the accounts of party B in order to review the calculations and amounts of
Service Fee. For that purpose, Party B shall provide Authorized Representative
of Party A with the files, documents, accounts, records and data as requested in
order to facilitate the said Representative to audit the accounts of Party B and
determine the amount of Service Fee. Unless there is an extremely serious error,
the amount of Service Fee shall be the amount decided by Authorized
Representative of Party A.



--------------------------------------------------------------------------------

  4. Unless otherwise agreed upon by both parties, Service Fee paid by Party B
to Party A according to this Agreement shall be free of any deduction or
offsetting (such as bank fees, etc.).

 

  5. In addition to Service Fee, Party B shall also pay the actual expenses
incurred by Party A for the purpose of providing the consulting and service
hereunder, including but not limited to all traveling expense, transportation
expense, printing expense, postage, etc.

 

  6. Both parties agree that they shall jointly share all financial losses that
may arise from performance of this Agreement.

III. Representations and Warranties

 

  1. Party A hereby represents and warrants as follows:

 

  (a) Party A is a wholly foreign-invested limited liability company legally
incorporated and validly existing under Chinese laws.

 

  (b) Party A performs this Agreement within the scope of its corporate powers
and business scope, has taken necessary corporate acts and appropriate
authorizations and obtained requisite consents and approvals from third parties
and governmental authorities for performance of this Agreement, and its
performance of this Agreement does not violate any legal or contractual
restrictions that are binding upon or may affect it.

 

  (c) Once executed, this Agreement shall immediately become a valid and
effective legal instrument that is binding and enforceable upon Party A.

 

  2. Party B hereby represents and warrants as follows:

 

  (a) Party B is a domestic limited liability company legally incorporated and
existing under Chinese laws.

 

  (b) Party B performs this Agreement within the scope of its corporate powers
and business scope, has taken necessary corporate acts and appropriate
authorizations and obtained requisite consents and approvals from third parties
and governmental authorities for performance of this Agreement, and its
performance of this Agreement does not violate any legal or contractual
restrictions that are binding upon or may affect it.

 

  (c) Once executed, this Agreement shall immediately become a valid and
effective legal instrument that is binding and enforceable upon Party B.



--------------------------------------------------------------------------------

IV. Responsibility for Defaults

 

  1. Unless otherwise stated herein, either party hereto shall be deemed as
being in default of this Agreement if and to the extent that it fails to fully
perform or suspends performance of its obligations hereunder and fails to
correct the said act within thirty days upon receipt of the other party’s
notice, or if and to the extent that its representations and warranties are
untrue, inaccurate or incomplete

 

  2. If either party breaches this Agreement or any representation or warranty
it has made herein, the non-defaulting party may give a written notice to the
defaulting party, requesting the defaulting party to correct the default within
ten days from receipt of the notice, take appropriate measures to effectively
prevent detrimental consequences in a timely manners, and continue performance
of this Agreement

 

  3. If either party’s default of this Agreement causes the other party to bear
any expenses, liabilities or to suffer any losses (including but not limited to
loss of corporate profits), the defaulting party shall indemnify the
non-defaulting party for any such expenses, liabilities or losses (including but
not limited to interest and attorney’s fee that may be paid or lost due to the
default). The sum of such indemnities paid by the defaulting party to the
non-defaulting party shall be equal to the losses arising from the default, and
such indemnities shall include the benefits that the non-defaulting party should
have received as result of performance of this Agreement but shall not exceed
the reasonable expectation of both parties.

 

  4. Party B shall bear full responsibility if and when it fails to comply with
the instructions of Party A or if its improper use of intellectual property
rights of Party A or improper technical operations give rise to claims by any
person. When Party B discovers any person’s use of intellectual property rights
of Party A without legal authorization, it shall immediately notify Party A and
cooperate in any and all actions taken by Party A.

 

  5. If both parties breach this Agreement, the amount of indemnities each party
shall pay respectively shall be determined depending on the degree of its
default.

 

V. Taxes

Each party shall independently bear the taxes it incurs during performance of
this Agreement according to the requirements of applicable laws.

VI. Confidentiality Clause

 

  1. Both parties agree to endeavor to take all reasonable measures to keep in
confidence the execution, terms and conditions as well as performance of this
Agreement, and the confidential data and information of either party that the
other party may know or access during performance of this Agreement (hereinafter
referred to as “Confidential Information”), and shall not disclose, make
available or assign such Confidential Information to any third party without the
prior written consent of the party providing the information.



--------------------------------------------------------------------------------

  2. The above restriction is not applicable to:

 

  (a) information that has already become generally available to the public at
the time of disclosure;

 

  (b) information that, after the time of disclosure, has become generally
available to the public not because of either party’s fault;

 

  (c) information that either party can prove that it has already possessed
before the time of disclosure and that has not been directly or indirectly
acquired from the other party; and

 

  (d) The foregoing Confidential Information that either party is obliged to
disclose to relevant governmental authorities or stock exchanges, among others,
as required by law, or that either party discloses to its direct legal counsels
and financial advisors as needed during its due course of business.

 

  3. Both parties agree that this clause will continue to remain valid and
effective regardless of any alteration, cancellation or termination of this
Agreement.

VII. Effectiveness and Term of Agreement

 

  1. This Agreement shall take effect as of the first written date of execution
after being affixed with the company seals of both parties.

 

  2. This Agreement shall remain valid for ten years from the date of
effectiveness unless Party A cancels it early. Before expiration of this
Agreement, both parties shall extend the term of this Agreement if so requested
by Party A, and shall sign a new Exclusive Technical Consulting and Service
Agreement or continue to perform this Agreement as requested by Party A.

VIII. Termination

 

  1. Within the term of validity of this Agreement, Party B shall not terminate
this Agreement early unless Party A goes bankruptcy or is dissolved or
terminated pursuant to law. If Party B terminates this Agreement early without
due cause, it shall indemnify Party A for all resulting losses and pay
appropriate service fee for the services that have been performed.

 

  2. Party A has the right to terminate this Agreement at any time by giving a
30-day written notice to Party B and shareholders.

 

  3. Both parties may negotiate to terminate this Agreement.



--------------------------------------------------------------------------------

IX. Governing Law and Settlement of Disputes

 

  1. Governing Law

The execution, effectiveness, performance, construction and interpretation of
and the settlement of disputes over this Agreement shall be governed by Chinese
laws.

 

  2. Arbitration

When any dispute occurs between both parties with regard to the interpretation
and performance of any clauses herein, the parties shall seek settlement of the
dispute through good-faith negotiation. If both parties cannot reach any
agreement on settlement of the dispute within thirty (30) days after either
party sends to the other party the written notice requesting resolution through
negotiation, either party may refer the dispute to China International Economic
and Trade Arbitration Commission for determination according to the arbitration
rules of the said Commission as then prevailing. Arbitration shall occur in
Beijing and the language of arbitration shall be Chinese. The arbitration ruling
shall be final and binding upon both parties. This clause shall survive
regardless of termination or cancellation of this Agreement.

 

X. Force Majeure

 

  1. Force majeure shall refer to all events that are uncontrollable and
unforeseeable by either party hereto or that are inevitable even if foreseeable
and prevent that party from performing or from fully performing the obligations
hereunder. Such events include, without limitation to, any strikes, factory
closedowns, explosions, marine perils, natural disasters or acts of public
enemy, fire, floods, destructive activities, accidents, wars, riots, rebellions
and any other similar events.

 

  2. If a force majeure event occurs and prevents the affected party from
performing any obligation hereunder, the obligation so prevented shall be
suspended throughout the duration of the force majeure event and the date of
performance of the obligation shall be automatically extended to the date of
completion of the force majeure event, and the party so prevented from
performing the obligation shall not be subject to any punishment.

 

  3. The party encountering a force majeure event shall immediately give a
written notice to the other party, and deliver appropriate proof of the
occurrence and duration of the force majeure event. The party encountering a
force majeure event shall also make any and all reasonable efforts to terminate
the force majeure event.

 

  4. Once a force majeure event occurs, both parties shall immediately negotiate
to find an equitable solution, and shall also make any and all reasonable
efforts to minimize the consequences of the force majeure event.



--------------------------------------------------------------------------------

  5. If a force majeure event lasts for over ninety (90) days and both parties
cannot reach any agreement on an equitable solution, either party shall then
have the right to terminate this Agreement. Upon termination of the Agreement as
per the foregoing provision, no further rights or obligations will accrue to
either party, provided that the rights and obligations of each party that
already accrue as of the date of termination of this Agreement shall not be
affected by the termination.

 

XI. Miscellaneous

 

  1. Amendments and Assignment of Agreement

 

  (a) Both parties hereby acknowledge that this Agreement is a fair and
reasonable agreement reached by and between them on the basis of equality and
mutual benefit. In the event of any inconsistence, this Agreement shall prevail
over all discussions, negotiations and written covenants reached by and between
both parties with regard to the subject matter hereof before execution of this
Agreement.

 

  (b) Any and all amendments, additions or alterations to this Agreement shall
be made in written and shall not take effect until and before being affixed with
each party’s company seal. Both parties’ amendments and additions to this
Agreement shall constitute an integral part of and enjoy equal legal
effectiveness as this Agreement.

 

  (c) Party B shall not assign its rights and obligations hereunder to any third
party unless with the prior written consent of Party A. Party A may assign its
rights and obligations hereunder to its affiliated enterprises without the
consent of Party B, provided that it shall notify Party B of the assignment.

 

  2. Notices

Notices or other correspondence that either party shall give as required by this
Agreement shall be made in writing and in Chinese and delivered by person
(including express mail service) or by registered airmail. All notices and
correspondence shall be sent to the following addresses unless any otherwise
address has been informed by written notification:

 

Party A:    Beijing Sohu New Era Information Technology Co., Ltd. Address:   
Level 15, Sohu Internet Plaza, Zhongguancun East Road, Haidian District, Beijing
Postcode:    100084 Party B:    Beijing Yi He Jia Xun Information Technology
Co., Ltd. Address:    Room 1, Level 8, Sohu Internet Plaza, Zhongguancun East
Road, Haidian District, Beijing Postcode:    100084



--------------------------------------------------------------------------------

  3. Service of Notices

Notices and correspondence shall be deemed as given as per the following terms:

 

  (a) If delivered by person (including by express mail service): on the date of
sign-in by the receiving party.

 

  (b) If delivered by registered mail: on the 3rd day from the date of receipt
issued by the post office.

 

  4. Severity of Agreement

Without affecting other terms and conditions of this Agreement, if any provision
or part of this Agreement is held invalid, unlawful or unenforceable according
to Chinese laws or is against public interest, the effectiveness, validity and
enforceability of the terms and conditions in all other parts of the Agreement
shall not be affected and impaired in any way. Both parties shall negotiate in
good faith to discuss and determine a clause to the satisfaction of both parties
in order to replace the invalid provision.

 

  5. Successors and Assignees

This Agreement shall be equally binding upon each party’s lawful successors and
assignees.

 

  6. Waivers

Either party’s failure to exercise or delay in exercising any of its rights
hereunder shall not be regarded as its waiver of the right and single exercise
of any right shall not prevent future exercise of any other right.

 

  7. Language and Counterparts

This Agreement is executed in Chinese in FOUR identical copies, of which each
party respectively holds TWO and all enjoy equal legal effectiveness.

(There is no text hereinafter. Followed is the signing page)



--------------------------------------------------------------------------------

(This page contains no text and is the signing page of the Exclusive Technical
Consulting and Service Agreement)

Party A: Beijing Sohu New Era Information Technology Co., Ltd.

(Seal)

Party B: Beijing Yi He Jia Xun Information Technology Co., Ltd.

(Seal)



--------------------------------------------------------------------------------

Exhibit 1:

Contents of Technical Consulting and Service

 

1. Provide technical consulting and technology assignment service required in
mobile business of Party B.

 

3. Provide other technical services, including but not limited to equipment
maintenance, system maintenance, network maintenance for Party B’s mobile
maintenance platform.

 

4. Provide research and development service for the mobile business of Party B.



--------------------------------------------------------------------------------

Exhibit 2:

Calculation and Terms of Payment of Service Fee

 

I. Service Fee under this Agreement shall be paid by Party B to Party A for 91%
of the gross revenue of Party B per year.

 

II. The amount of Service Fee shall be subject to negotiation and adjustment by
both parties in consideration of the following factors:

 

  1. the degree of technical difficulty and complexity of the consulting and
service;

 

  2. the time spent by employees of Party A for the consulting and service;

 

  3. the exact content and the commercial value of the consulting and service;
and

 

  4. market prices of consulting and services of the same kind.

 

III. Party a shall calculate the sum of Service Fee by year and shall, within
thirty days from the starting date of each fiscal year, notify Party B by
sending the bill of Service Fee of the prior year to Party B. Within ten working
days after receiving the notice, Party B shall pay the said Service Fee into the
bank account designated by Party A. After remitting the payment, Party B shall
send a photocopy of the payment document to Party A within ten working days
either by fax or by mail.

 

IV. If Party A believes that the service fee pricing mechanism set forth herein
cannot be applied and is to be adjusted due to certain reason, Party B shall
actively negotiate with Party A in good faith within ten working days after
Party A submits the written adjustment request in order to determine the new
charge rate or pricing mechanism. The failure of Party B in responding within
ten working days after receiving the adjustment request shall be deemed as its
tacit consent to the adjustment. If requested by Party B, Party A shall also
negotiate with Party B with regard to adjustment of Service Fee.